 



EXHIBIT 10.8

 



 



INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this "Agreement") made as of March [__], 2013 by
and between Frederick's of Hollywood Group Inc., a New York corporation with its
principal office 6255 Sunset Blvd., 6th Floor, Hollywood, CA 90028 (the
"Corporation"), and __________________, a Director of the Corporation residing
at _________________ ("Indemnitee").

 

W I T N E S S E T H :

 

WHEREAS, the Corporation seeks to attract and retain the most capable persons
available to serve as its directors and officers;

 

WHEREAS, such persons require substantial protection against personal liability
arising out of their faithful service to the Corporation;

 

WHEREAS, in recognition of the Corporation's desire to have the Indemnitee serve
on its Board of Directors (the "Board"), and as a material inducement to
Indemnitee's willingness to serve on the Board, the Corporation desires to
provide Indemnitee with the right to indemnification and advancement of expenses
and Indemnitee desires to receive such right, all upon the terms and subject to
the conditions contained herein; and

 

WHEREAS, the Corporation and Indemnitee believe it desirable to enter into
agreements to reflect indemnification and advancement of expenses arrangements.

 

NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee's
continued service to the Corporation and the mutual covenants contained herein,
the parties hereby agree as follows:

 

1.                  Certain Terms Defined. As used in this Agreement, the
following terms shall have the following meanings:

 

(a)                The term "Action" shall mean any action or proceeding,
whether civil, criminal, administrative, investigative or otherwise, and
including one by or in the right of the Corporation or by or in the right of any
other Covered Entity which Indemnitee served in any capacity at the request of
the Corporation.

 

(b)               The term "Covered Entity" shall mean the Corporation and any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other entity or enterprise (as well as any domestic or
foreign predecessor entity of each such entity in a merger, consolidation or
other transaction) of which Indemnitee is, was or may be deemed to be serving at
the request of the Corporation as director, officer, employee, partner (limited
or general), trustee, agent or fiduciary.

 

(c)                The term "Expenses" shall include all attorneys' fees,
retainers, court and arbitration costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
scanning and data processing charges, electronic legal research and other
database charges, telephone charges, postage, delivery service fees, and all
other disbursements or expenses of the types customarily incurred in connection
with prosecuting, defending, preparing to prosecute or defend, investigating,
being or preparing to be a witness in, or otherwise participating in, an
Action.  Expenses also shall include (i) expenses incurred in connection with
any appeal resulting from any Action, including the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent, and (ii) expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee's rights under this
Agreement, by litigation or otherwise. 

 



 

 

  

 

(d)               The term "Losses" shall mean Expenses, judgments, costs, fines
(including any excise tax assessed with respect to any employee benefit plan)
and amounts paid in settlement actually incurred by Indemnitee.

 

2.                  Right to Indemnification. The Corporation hereby irrevocably
agrees to indemnify Indemnitee to the fullest extent permitted by New York law,
as in effect on the date hereof. Subject to the terms set forth in this
Agreement, the Corporation shall indemnify Indemnitee if Indemnitee is made, or
is threatened to be made, a party to any Action by reason of the fact that
Indemnitee is or was a director of the Corporation, or served another Covered
Entity in any capacity, against Losses incurred as a result of such Action or
any appeal thereof.

 

3.                  Limitation on Indemnification. Indemnitee shall not be
entitled to indemnification under Section 2 if a judgment or other final
adjudication adverse to Indemnitee establishes that (i) Indemnitee's acts were
committed in bad faith or were the result of active and deliberate dishonesty
and, in either case, were material to the cause of action so adjudicated, or
(ii) Indemnitee personally gained in fact a financial profit or other advantage
to which Indemnitee was not legally entitled.

 

4.                  Indemnification for Expenses of an Indemnitee Upon Whole or
Partial Success.  To the fullest extent permitted by New York law and to the
extent that Indemnitee is a party to (or a participant in) any Action and is
successful, on the merits or otherwise, such that Indemnitee would be entitled
to indemnification under this Agreement or New York law in such Action, or in
the defense of any claim, issue or matter therein, in whole or in part, the
Corporation shall indemnify Indemnitee against all Expenses actually incurred by
him in connection therewith.  If Indemnitee is not wholly successful, on the
merits or otherwise, such that Indemnitee would be entitled to indemnification
under this Agreement or New York law in such Action, the Corporation also shall
indemnify Indemnitee against all Expenses incurred in connection with such
successfully resolved claim(s), issue(s) or matter(s) and each claim, issue, or
matter related to each successfully resolved claim(s), issue(s) or matter(s). 
For purposes of this Section 4, the termination of any claim, issue or matter in
such an Action prior to final adjudication on the merits, including, without
limitation, by settlement or dismissal, with or without prejudice, without any
express finding of liability or guilt against Indemnitee such that Indemnitee
would not be entitled to indemnification under this Agreement or New York law,
shall be deemed to be a successful result as to such claim, issue or matter.

 

5.                  Indemnification For Expenses of a Witness.  To the fullest
extent permitted by New York law, Indemnitee shall be indemnified against any
and all Expenses actually incurred by Indemnitee to the extent that Indemnitee
is a witness in any Action to which Indemnitee is not a party.

 



2

 

  

6.                  Advances of Expenses.

 

(a)  At the written request of Indemnitee, the Corporation shall advance to
Indemnitee any and all Expenses incurred or to be incurred by Indemnitee in
defending any Action in advance of the final disposition of such Action.

 

(b) Indemnitee hereby agrees and undertakes to repay such advanced amounts (or
appropriate portions thereof) as to which it is finally determined by a court of
competent jurisdiction after exhaustion of all appeals that Indemnitee was not
entitled to such advanced amounts from the Corporation; provided that this
undertaking shall be effective only if and to the extent that, by law, it must
be enforced as a condition to the receipt by Indemnitee of advanced Expenses
under this Section 6.

 

7.                  Payment by Corporation. The Corporation shall pay the
indemnification requested under Section 2 and advance the Expenses requested
under Section 6 promptly following receipt by the Corporation of Indemnitee's
written request therefor and, in any event, no later than twenty (20) days after
such receipt (in the case of requested indemnification) or seven (7) days after
such receipt (in the case of requested advanced Expenses).

 

8.                  Indemnification for Additional Expenses. The Corporation
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within two (2) business days of such request) advance such
Expenses to Indemnitee, which are incurred or to be incurred by Indemnitee in
connection with any action brought by Indemnitee for (i) indemnification or
advanced Expenses by the Corporation under this Agreement or any other agreement
or the Corporation's Certificate of Incorporation or By-laws now or hereafter in
effect relating to claims made against Indemnitee for which indemnification or
advanced Expenses will or could be sought under this Agreement and/or
(ii) recovery under any directors' and officers' liability insurance policies
maintained by the Corporation, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advanced Expenses or
insurance recovery, as the case may be.

 

9.                  Burden of Proof. In connection with any determination as to
whether Indemnitee is entitled to be indemnified hereunder the burden of proof
by clear and convincing evidence shall be on the Corporation to establish that
Indemnitee is not so entitled.

 

10.              Presumptions.

 

(a)                For purposes of any determination as to whether Indemnitee
acted in bad faith, Indemnitee shall be deemed to have acted in good faith if
Indemnitee acted in reliance on the records or books of account of a Covered
Entity, including its financial statements, or on information supplied to
Indemnitee by the officers of a Covered Entity in the course of their duties, or
on the advice of legal counsel for the Covered Entity or on information or
records given or reports made to the Covered Entity by an independent certified
public accountant or by an appraiser or other expert of the Covered Entity
selected with reasonable care. The provisions of this Section 10 shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed to be entitled to indemnification.

 



3

 

  

(b)               If Indemnitee has acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be conclusively
deemed not to have acted in "bad faith" as referred to in this Agreement.

 

(c)                For purpose of determining whether Indemnitee personally
gained in fact a financial profit or other advantage to which he was not legally
entitled, to the fullest extent permitted by law, the Corporation's
determination shall be based upon whether Indemnitee actually received an
improper personal benefit in money, property or services.

 

(d)               The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Covered Entity shall not be imputed upon
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

 

11.              Enforcement.

 

(a)                 The right of Indemnitee to indemnification and advancement
of Expenses provided by this Agreement shall be enforceable by Indemnitee in any
court of competent jurisdiction. In such an enforcement action, the burden by
clear and convincing evidence shall be on the Corporation to prove that the
indemnification and advancement of Expenses being sought are not appropriate.
Neither the failure of the Corporation to determine whether indemnification or
the advancement of Expenses is proper in the circumstances nor an actual
determination by the Corporation thereon adverse to Indemnitee shall constitute
a defense to the action or create a presumption that Indemnitee is not so
entitled.

 

(b)               Without limiting the scope of indemnification to which
Indemnitee is entitled under this Agreement, (i) if Indemnitee has been
successful on the merits or otherwise in the defense of an Action, Indemnitee
shall be entitled to indemnification forthwith as authorized in Section 2 and
(ii) the termination of any Action by judgment, settlement, conviction or plea
of nolo contendere or its equivalent shall not in itself create a presumption
that Indemnitee has not met the standard of conduct required for indemnification
under this Agreement.

 

12.              Non-Exclusivity. Nothing contained in this Agreement shall
limit the right to indemnification and advancement of Expenses to which
Indemnitee would be entitled by law in the absence of this Agreement, or shall
be deemed exclusive of any other rights to which Indemnitee in seeking
indemnification or advancement of Expenses may have or hereafter be entitled
under any law, provision of the Certificate of Incorporation, By-Laws, agreement
approved by or resolution of the Board, or resolution of shareholders of the
Corporation.

 

13.              Liability Insurance. The Corporation shall use reasonable best
efforts to at all times maintain an insurance policy or policies providing
directors' and officers' liability insurance, and Indemnitee shall be added as a
named insured on all such policies in effect as of the date of this Agreement
and, thereafter, from time to time, and the Corporation shall use reasonable
best efforts to take all steps necessary from time to time to ensure that
Indemnitee remains covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any director or
officer of the Corporation. If at any time the Corporation receives a demand for
indemnification or advanced Expenses, the Corporation shall give prompt notice
of the commencement of such proceeding to the insurers in accordance with the
procedures set forth in such insurance policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 



4

 

  

14.              Other Indemnitors.

 

(a)                The Corporation hereby acknowledges that Indemnitee may have
other rights to indemnification for Losses ("Other Indemnitor(s)"). The
Corporation agrees that the Corporation is the indemnitor of first resort of
Indemnitee with respect to matters for which indemnification is provided under
this Agreement and that the Corporation will be obligated to make all payments
due to or for the benefit of Indemnitee under this Agreement without regard to
any rights that Indemnitee may have against the Other Indemnitor(s). The
Corporation hereby waives any equitable rights to contribution or
indemnification from the Other Indemnitor(s) in respect of any amounts paid to
Indemnitee hereunder. The Corporation further agrees that no payment of Expenses
or Losses by the Other Indemnitor to or for the benefit of Indemnitee shall
affect the obligations of the Corporation hereunder, and that the Corporation
shall be obligated to repay the Other Indemnitor(s) for all amounts so paid or
reimbursed to the extent that the Corporation has an obligation to indemnify
Indemnitee for such Expenses or Losses hereunder.

 

(b)               In the event that any Other Indemnitor makes any payment of
Expenses or Losses to or for the benefit of Indemnitee for which Indemnitee has
sought indemnification from the Corporation, the Other Indemnitor making such
payment shall have a right of contribution and/or be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee against the
Corporation, and Indemnitee shall execute all papers reasonably required and
take all action reasonably necessary to secure such rights, including, without
limitation, execution of such documents as are necessary to enable such other
person or entity to bring suit to enforce such rights. The Corporation and
Indemnitee agree that each Other Indemnitor is an express third party
beneficiary of the terms of this Section 14, entitled to enforce this Section 14
as though each such Other Indemnitor was a party to this Agreement.

 

15.              Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Corporation against
Indemnitee, Indemnitee's spouse, heirs, executors or personal or legal
representatives after the expiration of one (1) year from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such one-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 



5

 

 

 

16.              Notice of Claim. As a condition precedent to the right to be
indemnified under this Agreement, Indemnitee shall give the Corporation written
notice as soon as practicable of any claim made against Indemnitee for which
indemnification or advancement of Expenses will or could be sought under this
Agreement; provided, however, that the failure by Indemnitee to notify the
Corporation of such claim will not relieve the Corporation from any obligation
or liability under this Agreement unless and only to the extent that such
failure to provide such notice is irreparably prejudicial to the Corporation. In
addition, Indemnitee shall give the Corporation such information and cooperation
as the Corporation reasonably may require in connection with a Claim; provided,
that, Indemnitee shall not be required to provide any documentation or
information to the extent that the provision thereof would undermine or
prejudice Indemnitee's position in, rights under, or defense of such Claim, or
undermine or jeopardize the attorney-client privilege. With respect to any
Action or Claim, the Corporation will have the opportunity to consult with
Indemnitee as to the procedure to be followed in defending, settling, or
compromising the Action or Claim and, except as provided herein, Indemnitee may
not consent to any settlement or compromise of the Action or Claim without the
written consent of the Corporation, which may (a) be given by electronic mail
and (b) not be unreasonably withheld, conditioned or delayed; provided, however,
that if Indemnitee reasonably believes that time would be of the essence in
settling or compromising such Action or Claim, Indemnitee may so settle or
compromise such Action or Claim without first consulting with, or receiving the
consent of, the Corporation. Notwithstanding the foregoing, in no event shall
consent of the Corporation be required with respect to any settlement or
compromise (or portion thereof) that would not result in the Corporation being
liable to indemnify Indemnitee hereunder.

 

17.              Severability and Validity

 

. Each of the provisions of this Agreement is a separate and distinct agreement
and independent of the others, so that if any provision of this Agreement is
held to be invalid, unenforceable or otherwise illegal for any reason, such
invalidity or unenforceability shall not affect the other provisions of this
Agreement and any provision so held to be invalid or unenforceable or otherwise
illegal will be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid or legal. Upon such determination that any term or
other provision is invalid, unenforceable or otherwise illegal, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

18.              Continuity of Rights.

 

(a) The right of Indemnitee to indemnification and advancement of Expenses under
this Agreement shall (i) continue after Indemnitee has ceased to serve in any
capacity which would entitle Indemnitee to indemnification or advancement of
Expenses pursuant to this Agreement with respect to acts or omissions occurring
prior to such cessation, (ii) inure to the benefit of the heirs, executors and
administrators of Indemnitee, (iii) apply with respect to acts or omissions
occurring prior to the execution and delivery of this Agreement to the fullest
extent permitted by law and (iv) survive any restrictive amendment or
termination of this Agreement with respect to events occurring prior thereto.

 



6

 

  

19.              Actions Initiated by Indemnitee. Other than to the extent
provided in Section 8, Indemnitee shall not be entitled to indemnification or
advancement of Expenses under this Agreement with respect to any Action
initiated by Indemnitee, but shall be entitled to indemnification and
advancement of Expenses with respect to any counterclaim or third-party claim in
any such Action.

 

20.              Fees and Expenses of Enforcement. It is the intent of the
Corporation that Indemnitee not be required to incur legal fees and/or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee's rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to Indemnitee hereunder. Accordingly, without limiting the
generality or effect of any other provision hereof, if it should appear to
Indemnitee that the Corporation has failed to comply with any of its obligations
under this Agreement or in the event that the Corporation or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Indemnitee the benefits provided or
intended to be provided to Indemnitee hereunder, the Corporation irrevocably
authorizes Indemnitee from time to time to retain counsel of Indemnitee's
choice, at the expense of the Corporation, to advise and represent Indemnitee in
connection with any such interpretation, enforcement or defense, including
without limitation the initiation or defense of any litigation or other legal
action, whether by or against the Corporation or any director, officer,
shareholder or other person affiliated with the Corporation. Without respect to
whether Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Corporation will pay and be solely financially responsible for
any and all attorneys' and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.

 

21.              Specific Performance. The parties recognize that if any
provision of this Agreement is violated by the Corporation, Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, Indemnitee shall be entitled, if Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any other relief or any
combination of the foregoing as Indemnitee may elect to pursue.

 

22.              Binding Effect. This Agreement shall be binding upon all
successors and assigns of the Corporation (including any transferee of all or
substantially all of its assets and any successor by merger or operation of law)
and shall inure to the benefit of the heirs, personal representatives,
successors, representatives and estate of Indemnitee.

 

23.              Governing Law. This Agreement shall be governed by, and be
construed and enforced in accordance with, the laws of the State of New York
applicable to contracts made and to be performed in such state, without giving
effect to the principles of conflicts of laws (other than § 5-1401 of the New
York General Obligations Law).

 

24.              Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction hereof.

 



7

 

  

25.              Notices.

 

(a) Any notice, request or other communication hereunder to or on behalf of the
Corporation or Indemnitee shall be in writing and shall be delivered to the
other party hereto at the address shown on the first page hereof (in the case of
the Corporation, addressed to the attention of the Board). Any such notice,
request or other communication shall be deemed delivered one business day after
sent by Federal Express, Express Mail or similar overnight delivery service or,
if sent otherwise, then upon the receipt thereof at that address.

 

(b)               Either address referred to in the preceding subsection may be
changed from time to time in the manner specified in the preceding subsection,
and thereafter notices, requests and other communications shall be delivered to
the most recent address so furnished.

 

26.              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

 

27.              Effective Date. This Agreement shall become effective on the
first day on which Indemnitee commences service as a director of the
Corporation.

 

[SIGNATURE PAGE FOLLOWS]

 



8

 

  

IN WITNESS WHEREOF, the parties have duly executed this Agreement, or caused
this Agreement to be duly executed, as of the date first written above.

 

 

FREDERICK'S OF HOLLYWOOD GROUP INC.   By:  Name:   Title:       INDEMNITEE:    
    Name:  


 


 



 

